Case 3:19-cv-00764-X Document 265 Filed 01/24/20 Pagelof2 PagelD 9394

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS

 

 

DALLAS DIVISION

VEROBLUE FARMS USA INC., §

PLAINTIFF §
V. §

§ CIVIL ACTION No. 3:19-CV-00764-L

LESLIE A. WULF, ET AL., §

DEFENDANTS §

AFFIDAVIT OF MICHAEL D. SCHWARTZ

STATE OF MINNESOTA )

)ss
COUNTY OF WASHINGTON )

Michael D. Schwartz being duly sworn upon oath, states, alleges and verifies as follows:

1. I am one of the attorneys representing Sean Maniaci in the above-captioned action.

2. Attached hereto as Exhibit A is a true and correct copy of VeroBlue Farms USA
Inc.’s Amended Disclosure Statement for the Joint Chapter 11 Plan of Reorganization of VeroBlue
Farms USA, Inc. and its Affiliated Debtors filed in the United States Bankruptcy Court for the
Northern District of lowa in Case No. 18-01297.

3. Attached hereto as Exhibit Al is a true and correct copy of page 10 of VeroBlue
Farms USA Inc.’s Amended Disclosure Statement for the Joint Chapter 11 Plan of Reorganization
of VeroBlue Farms USA, Inc. and its Affiliated Debtors filed in the United States Bankruptcy
Court for the Northern District of Iowa in Case No. 18-01297.

4, Attached hereto as Exhibit B is a true and correct copy of Cassels Brock &
Blackwell LLP’s Response to Debtors’ Objection to Withdrawal of Claims, Doc. No. 626 in the
United States Bankruptcy Court for the Northern District of lowa Adversary Proceeding, Case No.

19-09015.
Case 3:19-cv-00764-X Document 265 Filed 01/24/20 Page2of2 PagelD 9395

5. Attached hereto as Exhibit C is a true and correct copy of the October 21, 2019

Proceeding Memo and Order filed as Doc. No. 629 in the United States Bankruptcy Court for the

Northern District of Iowa in Case No. 18-01297.

Further your affiant sayeth naught.

   

Dated: January 24, 2020
Michael D. Schwartz

Subscribed and sworn to before me
this 24" day of January, 2020.

   

Brandon M. Schwartz
NOTARY PUBLIC
MINNESOTA

i My Commission Expires January 31, 2023

Certificate of Service: This document was served electronically on parties who receive electronic
notice through CM/ECF as listed on CM/ECF’s notice of electronic filing. /s/ Michael D. Schwartz
